 Case 1:19-cr-00442-ILG Document 259 Filed 04/29/20 Page 1 of 1 PageID #: 951




    LAW OFFICES OF PETER GUADAGNINO
                     A PROFESSIONAL CORPORATION
                             PETER GUADAGNINO, ESQ.
                           ATTORNEY AND COUNSELOR AT LAW

                                30 WALL STREET, 8TH FLOOR
                                NEW YORK, NEW YORK 10005
                                        OFFICE (212) 709-8099
                                      FASCIMILE (718) 213-4744



BY ECF
Honorable Margo K. Brodie
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

RE:    United States v. Daniel Capaldo, et al.,
       19 Cr. 442 (ILG)
       EXTENSION REQUEST OF EMERGENCY BAIL APPLICATION COVID-19


Honorable Judge Brodie:

        I am writing to request on behalf of Mr. Capaldo that the Court's Order of March 30,
2020, releasing him under conditions due to the COVID-19 Pandemic, be continued for a
reasonable time at the Court's discretion. Mr. Capaldo has been in full compliance with all of the
Court's conditions since his release.

        I respectfully request for permission to renew this application before the expiration of
this extension, if granted by the Court.

       Thank you for your attention to this matter.

                                                                     Respectfully submitted,

                                                                     Peter Guadagnino
                                                                     Peter Guadagnino, Esq.

                                                                     Attorney for Daniel Capaldo

cc: A.U.S.A. Elizabeth Geddes
